Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 Jan 2021 have been fully considered but they are not persuasive.
Applicant has argued that Mandel does not disclose any controller configuration useful for forming support structures outside the perimeter of an object as required by the pending claims.
As claim 14 and the additional dependent claims are system claims, the apparatus of the prior art only needs to be capable of performing the step found in the claim. An apparatus is defined by what it is, not what it does. See MPEP 2114.II. (citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) in teaching "[A]pparatus claims cover what a device is, not what a device does."). 
Mandel teaches that individual valves are actuated to open nozzles individually ([0033]). Further, Mandel teaches that the extruder may print along the outer perimeter of an object ([0039] teaches that system prints within an outer perimeter and on the outer perimeter). Thus, individual nozzles are capable of being opened on the outside of the perimeter of the object being formed. See Fig. 9A showing nozzles that have been turned off outside the perimeter. Those nozzles are capable of being turned on, as they are individually controllable. 


Applicant has argued that Mandel does not disclose a controller configuration for forming object infills (either 0 to 180 degrees or 90 to 270 degrees) and features differently than support structures outside the object perimeter (in either 45 to -135 degrees or 135 to -45 degrees). Mandel teaches a system that is controllable on the X, Y, and Z directions for forming various objects having various dimensions ([0040]). Such a system possesses nozzles capable of moving in any direction within the X, Y, Z planes. Further, Mandel teaches that the infill may be a grid, honeycomb, or other suitable pattern that partially fills the region ([0098]). Finally, as the material worked upon does not limit apparatus claims, limitations directed towards the difference between extruded support structure and the object material does not impart patentability. See MPEP 2115 (citing In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) which teaches the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."). 

 
 


Claim Objections
Claim 20 is objected to because of the following informalities: the claim recites “to move the multi-nozzle extruder to so the second group of multiple parallel ribbons extends along a direction.” The “to so” is believed to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 14-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandel et al. (US 20170157831 A1, cited in an IDS submitted 26 Sept 2018).

Regarding claim 14, Mandel teaches an additive manufacturing system (see abstract) comprising: 

a plurality of valves (see Fig. 13B and [0027]-[0028]), each valve in the plurality of valves being configured to open and close one of the nozzles in a one-to-one correspondence ([0033] teaches individual valves are actuated; [0028]); 
an actuator ([0006] teaches using at least one actuator to generate relative movement between the printhead and the support member) operatively connected to the multi-nozzle extruder, the actuator being configured to move the multi-nozzle extruder in a plane parallel to the faceplate ([0006] teaches using at least one actuator to generate relative movement between the printhead and the support member; see [0039]-[0040]) and to move the multi-nozzle extruder toward and away from a surface on which the multi-nozzle extruder emits extrusion material ([0006] teaches using at least one actuator to generate relative movement between the printhead and the support member; see [0039]-[0040]); and 
a controller ([0005] teaches a controller connected to the valves and at least one actuator) operatively connected to the plurality of valves and the actuator, the controller being configured to: 
open more than one nozzle in the multi-nozzle extruder ([0084] teaches individual valves are actuated by the controller); and operate the actuator to move the multi-nozzle extruder along a path (see Fig. 5 and accompanying text; [0087]) in the plane parallel to the faceplate to form a first group of multiple parallel ribbons ([0087] teaches parallel extrusion; see Fig. 9A) simultaneously with material extruded from the more than one open nozzle (see Fig. 5 and accompanying text).



Further, Manel teaches the ability for the system to extrude a group of multiple parallel ribbons of the support structure outside a perimeter of an object being formed on the surface onto which the multi-nozzle extruder emits extrusion material (see Fig. 9A showing parallel ribbons along the perimeter of an object being formed; see [0088]; [0033] teaches that individual valves of the multi nozzle extruder are actuated on an individual basis to open and close the individual nozzles, thus the system is capable of depositing material outside a perimeter, such as shown in 9A simply by individually opening the valves for the nozzles that are outside of the perimeter). 
Any recitation of method steps in an apparatus claim (such as operating an actuator) amount to intended use of the apparatus, and not features of the apparatus itself. An apparatus is defined by what it is, not what it does. See MPEP 2114.II. (citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) in teaching "[A]pparatus claims cover what a device is, not what a device does.").  

Regarding claim 15, Mandel teaches the controller being further configured to: operate the actuator to move the multi-nozzle extruder at a first angle to infill (under BRI infilling is 

Regarding claim 16, Mandel teaches the system of clam 15 wherein the second angle is either at 45 (see Fig. 5 showing the process direction at a 45 degree angle from the portion touching 532/332), -45, 135, or -135 and the first angle is either at 0 (see Fig. 5 showing the process direction at a 45 degree angle from the portion touching 532/332), 180, 90, or 270.

Regarding claim 17, Mandel teaches the system of claim 16, the controller being further configured to: operate the actuator to move the multi-nozzle extruder so the opened nozzles form the first group (Figs. 9 and 10 show two groups being printed) of multiple parallel ribbons of the support structure with equal space between adjacent ribbons (see Fig. 5, 9, and 10 showing equal space between the strands; [0087] teaches parallel arrangements of extrusion material).



Regarding claim 19, Mandel teaches the system of claim 18, the controller being further configured to: operate (the apparatus is capable of moving various distances to print material in a three dimensional configuration as taught in [0088]) the valves in the plurality of valves to form the second group (Figs. 9 and 10 show multiple groups capable of being printed) of multiple 

Regarding claim 20, Mandel teaches the system of claim 19, the controller being further configured to: operate the actuator to move the multi-nozzle extruder so the second group of multiple parallel ribbons extends along a direction that is perpendicular ([0035] teaches printing groups in a linear or curved path, and the system is capable of printing at perpendicular angles; [0038] teaches a perpendicular “cross process direction”, thus the apparatus is capable of printing a layer in one direction and printing another layer in a cross process direction) to a direction along which the first group ([0035] teaches printing groups in a linear or curved path) of multiple parallel ribbons extends before operating the nozzles in the multi-nozzle extruder to form at least a portion of a layer (Fig. 9A shows groups in a single layer; [0036] teaches more than one layer; [0040] teaches the Z axis may be changed, such as to accommodate the deposition of a new layer) of the object on the layer (see [0037]-[0038] teaching depositing material on a surface of a partially formed 3D object and the direction of deposition may be in a cross-process direction that is perpendicular to the process direction; thus the apparatus is capable of depositing an additional layer in a cross-process direction; see [0099]) of the support structure (the support structure material itself does not confer patentability to the system claim; see MPEP 2115) formed by the second group of multiple parallel ribbons.

Regarding claim 21, Mandel teaches the system of claim 14, the controller being further configured to: operate the actuator to move the multi-nozzle extruder to form a second group (9A shows groups of parallel ribbons capable of being printed) of multiple parallel ribbons on top 

Regarding claim 22, Mandel teaches the controller being further configured to: operate the actuator to move the multi-nozzle extruder to form a second group of multiple parallel ribbons on top of the first group of multiple parallel ribbons ([0099] teaches that the process for creating a layer may be repeated for another layer), the second group of multiple parallel ribbons extending in a direction that is perpendicular ([0089] teaches various ribbons may be orthogonal to other ribbons, thus the system is capable of printing a second group perpendicular to a first group; [0098] teaches printing in a grid, honeycomb, or other suitable pattern to fill a region) to a direction in which the first group of multiple parallel ribbons extend. 

Regarding claim 23, Mandel teaches the system of claim 22, the controller being further configured to: operate at least one valve in the plurality of valves ([0033] teaches individual valves are actuated to open nozzles individually; [0028]) to form a perimeter ([0039] teaches that system prints within an outer perimeter and on the outer perimeter; see Fig. 9A and [0098]) of an object while simultaneously operating ([0033] teaches individual valves are actuated; [0028]) at least one other valve in the plurality of valves to open at least one other nozzle in the multi-nozzle extruder to form a ribbon that is outside of and parallel to the perimeter as the perimeter is 

Regarding claim 24, Mandel teaches the system of claim 23, the controller being further configured to: operate a valve ([0033] teaches individual valves are actuated to open nozzles individually) in the plurality of valves that is different than the valve operated to form the perimeter (see Fig. 9A showing at least two valves outside of the perimeter that are capable of being opened) or the valve operated to form the ribbon that is outside of and parallel to the perimeter to continue formation of the ribbon (see Fig. 9A showing that the apparatus therein is capable of forming the ribbon in such a way) that is outside of and parallel to the perimeter being formed as an orientation of the perimeter being formed changes ([0092] teaches that the perimeter may be a curved shape). 

Regarding claim 25, Mandel teaches the system of claim 24, the controller being further configured to: operate valves in the plurality of valves of the multi-nozzle extruder to connect ([0038] teaches that all of an area may be filled with extrusion material; see Fig. 9A showing various ribbons and groups extruded to connect with each other) the ribbon of support structure that is outside (as stated in the previous dependent claims, the apparatus is capable of printing outside of the perimeter of the object) and parallel to the perimeter to the first group of multiple parallel ribbons ([0099] teaches infilling an area in various ways) to the first group of multiple parallel ribbons (see Fig. 9A showing various groups) of support structure.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742